SULLIVAN, C. J.
This action was brought by the receiver of the Boise State Bank to recover on a promissory note executed by the defendant. Said promissory note had been deposited with said bank as collateral security for the payment of a promissory note executed by the Crown Coal & Coke Co. The cause was tried by the court with a jury and the jury rendered a verdict in favor of the plaintiff for $500, on which verdict a judgment was entered. The appeal is from the judgment.
A number of errors are assigned which go to the admission of certain evidence, to the denying of defendant’s motion for a nonsuit, and to the giving and refusing to give certain instr actions.
*346After a careful examination of the record, we find no error in the action of the court in admitting evidence, and are fully satisfied that the evidence is sufficient to sustain the verdict. The instructions given by the court fairly cover the case, and under the evidence the court did not err in giving instructions or in refusing to give certain instructions requested by the defendant.
This court does not think it necessary to prepare any extended opinion in this ease and specifically pass upon each assignment of error. The evidence shows that the Boise State Bank came into the possession of said promissory note in due course and before maturity; that it transferred said note as collateral to another bank, and that it was thereafter returned to the Boise State Bank and was held by said receiver as collateral at the time this action was tried. Clearly, under the law, the receiver had the right to maintain this action for the collection of said note.
A question is raised in regard to the sufficiency of the evidence to sustain that part of the judgment awarding fifty dollars attorney’s fees. We think, under the evidence, the court was fully justified in awarding that amount as attorney’s fees.
Finding no reversible error in the record, the judgment must be affirmed, and it is so ordered. Costs awarded in favor of respondent.
Truitt, J., concurs.